FILED
                             NOT FOR PUBLICATION                             NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LISSETTE MENA-ESTRADA,                           No. 08-74562

               Petitioner,                       Agency No. A098-212-978

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Lissette Mena-Estrada, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the BIA’s factual findings. Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Mena-Estrada’s motion to

reopen as untimely because Mena-Estrada filed the motion more than nine months

after the BIA’s final administrative decision, see 8 C.F.R. § 1003.2(c)(2), and

Mena-Estrada failed to establish changed circumstances in El Salvador to qualify

for the regulatory exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii);

see also Najmabadi, 597 F.3d at 991.

      Mena-Estrada’s contention that she should have been permitted to file a

successive asylum application is foreclosed by Lin v. Holder, 588 F.3d. 981, 989

(9th Cir. 2009).

      Mena-Estrada’s contention that the BIA failed to consider the evidence

submitted with the motion to reopen fails because she has not overcome the

presumption that the BIA reviewed the record. See Franco-Rosendo v. Gonzales,

454 F.3d 965, 966 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-74562